Case 1:18-cv-00252-MAC-ZJH Document 105 Filed 09/09/21 Page 1 of 3 PageID #: 2803




   UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  SHANE EDWARD COX,                                 §
                                                    §
                  Petitioner,                       §
                                                    §
  versus                                            §   CIVIL ACTION NO. 1:18-CV-252
                                                    §
  DIRECTOR, TDCJ-CID,                               §
                                                    §
                  Respondent.                       §

     MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
    ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Shane Edward Cox, a prisoner confined at the Boyd Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

  petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

           The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends denying the petition.

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

  objections to the magistrate judge’s Report and Recommendation.

           The court has conducted a de novo review of the objections in relation to the pleadings and

  the applicable law. See FED. R. CIV. P. 72(b). The court has thoroughly reviewed each of the

  objections and the exhibits contained in the 160-page document. After careful consideration, the

  court concludes the objections are without merit.
Case 1:18-cv-00252-MAC-ZJH Document 105 Filed 09/09/21 Page 2 of 3 PageID #: 2804




          Additionally, the petitioner is not entitled to the issuance of a certificate of appealability.

  An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

  issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

  for granting a certificate of appealability, like that for granting a certificate of probable cause to

  appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

  federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

  Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

  (1982). In making that substantial showing, the petitioner need not establish that he should prevail

  on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

  reason, that a court could resolve the issues in a different manner, or that the questions presented

  are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v.

  Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a

  certificate of appealability is resolved in favor of the petitioner, and the severity of the penalty may

  be considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th

  Cir. 2000).

          Petitioner has not shown that any of the issues raised by his claims are subject to debate

  among jurists of reason or that a procedural ruling was incorrect. The questions presented are not

  worthy of encouragement to proceed further. Therefore, the petitioner has failed to make a

  sufficient showing to merit the issuance of a certificate of appealability.

                                                 ORDER

          Accordingly, the petitioner’s objections (#104) are OVERRULED. The findings of fact

  and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge


                                                     2
Case 1:18-cv-00252-MAC-ZJH Document 105 Filed 09/09/21 Page 3 of 3 PageID #: 2805




  (#99) is ADOPTED. A final judgment will be entered in this case in accordance with the

  magistrate judge’s recommendation. A certificate of appealability will not be issued.


             SIGNED at Beaumont, Texas, this 9th day of September, 2021.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE




                                                 3
